First Advantage Bancorp Reports of Independent Registered Public Accounting Firms and Consolidated Financial Statements Years Ended December 31, 2009 and 2008 Contents Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Financial Statements Consolidated Balance Sheets at December 31, 2009 and 2008 F-2 Consolidated Statements of Operations for the years ended December 31, 2009 and 2008 F-3 Consolidated Statements of Changes in Stockholders' Equity for the years ended December 31, 2009 and 2008 F-4 Consolidated Statements of Cash Flows for the years ended December 31, 2009 and 2008 F-5 Notes to Consolidated Financial Statements F-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of First
